Title: From George Washington to David Forman, 24 September 1781
From: Washington, George
To: Forman, David


                  
                     Dear Sir
                     Head Quarters Williamsburg Septr 24th 1781
                  
                  Your favor of the l4th Inst. has been duly received; the intelligence respecting the embarkation at New York & the arrival of Admiral Digby is very probably founded in reality, but his arrival, under our present circumstances, cannot I flatter myself have any influence on our projects or in the least retard our operations, while there are 36 french Ships of the Line in the Bay.
                  Every thing has hitherto succeeded to our wishes.  Nothing could have been more fortunate than the cooperation of the several parts of this great expedition in point of time.  In addition to the troops which have been landed from the West India & Rhode Island Fleets, almost the whole of the American Troops have arrived by Water with the first Division of the french Army—the remainder may be expected in a very short time.  The debarkation & movement of the heavy Artillery & Stores will necessarily occasion some delay, but in a very few days, I hope the Enemy at York will be compleatly invested;  and altho Lord Cornwallis has endeavoured to strengthen himself as much as possible, & has a considerable Army with him, yet the prospects of his reduction from the superiority of the Naval & land force now employed on that service are as favorable as could possibly have been expected.
                  In the meantime, it will be important for me to be informed of every movement of the Enemy’s fleet & Army at the Northward.  I must therefore solicit in the most earnest terms, that you will have the goodness to communicate every interesting intelligence with the utmost dispatch in the same manner you have formerly done.  I am Dear Sir with great regard Your Most obedt Servant
                  
               Go: Washington